Title: To John Adams from Uriah Howell, 25 February 1801
From: Howell, Uriah
To: Adams, John



Sir,
Geo Town 25. Feby 1801.

I take the liberty of Recommending to you John Rousby Plater Esqr. as one of the Judges for the Territory of Columbia. He is a Man of Understanding and of Honor. He Read Law about five years, with the present Chancellor of Maryland, and practiced about three years, in the lower Counties of this state, where He then Resided; and for some time acted as the Attorney of the State in two of the Counties.—
I beleive no Man can be found whose Character is more unexceptionable and none I am persuaded would give more satisfaction to the thinking part of the district.—It is proper for me to add that I am connected with him by Marriage, and that I should therefore be the more cautious in recommending him, were I not quite satisfied of his ability & fitness.
I have the Honor to be with every sentiment of Respect and consideration /    Sir / Your very hble servt

Uriah Howell